Citation Nr: 0009732	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) 
evaluated as 10 percent disabling prior to November 7, 1996.

2.  Evaluation of PTSD, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


REMAND

The veteran served on active duty from March 1969 to 
September 1970.  The Board has been presented with numerous 
diagnoses.  The veteran is only service-connected for PTSD.  
Generally, the Board may not consider the degree of 
impairment due to the diagnosed personality disorder(s), 
substance abuse, adjustment reaction to adulthood and bipolar 
disorder when evaluating the service-connected disability.  
38 C.F.R. § 4.14 (1999).  An examination that distinguishes 
the manifestations of the service-connected from the non-
service connected disorders is not of record.  Therefore, the 
case is Remanded for the following:

1.  The RO shall schedule the veteran for 
a VA psychiatric examination.  Because of 
multiple diagnoses, the claims file 
should be made available to the examiner.  
It is requested that the examiner 
identify the pertinent psychiatric 
diagnoses and identify the degree of 
impairment due to the service-connected 
PTSD.  If possible, the examiner should 
enter a GAF that address the PTSD alone.  
The examiner is invited to express his 
opinion of the degree of impairment due 
to PTSD since 1993.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The remand serves as 
notification of the regulation.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


